                                                        Nathan W. Black v. Nootropics Depot
                                                    1   Case No.: 4:20-cv-00729-KAW
                                                        United States District Court, Northern District of California
                                                    2
                                                    3
                                                                                        CERTIFICATE OF SERVICE
                                                    4
                                                    5   I, Emily Torromeo, the undersigned, declare as follows:

                                                    6   I am over the age of eighteen years and not a party to the case. I am employed in the County
                                                    7   of San Diego, California where the mailing occurs: My business address is 2221 Camino Del
                                                        Rio South, Suite 101, San Diego, CA 92108. I am readily familiar with our business’ practice
                                                    8   of collecting, processing and mailing of correspondence and pleadings for mail with the
                                                        United Postal Service.
                                                    9
                                                   10   On the date below I electronically filed with the Court through its CM/ECF program, which
                                                        will electronically mail notice to all attorneys of record in said case through the same
                                                   11   program, the following document(s):
KAZEROUNI LAW GROUP, APC




                                                   12
                                                        • CONSENT TO MAGISTRATE JUDGE JURISDICTION
                           SAN DIEGO, CALIFORNIA




                                                   13
                                                   14
                                                              [X] ELECTRONICALLY, Pursuant to the CM/ECF System, registration as a CM/ECF
                                                   15         user constitutes consent to electronic service through the Court’s transmission facilities.
                                                              The Court’s CM/ECF system sends an email notification of the filing to the parties and
                                                   16         counsel of record listed above who are registered with the Court’s CM/ECF system.
                                                   17
                                                   18   I declare under penalty of perjury under the laws of the State of California that the foregoing
                                                        is true and correct. Executed on Thursday, March 12, 2020, at San Diego, California.
                                                   19
                                                   20
                                                   21                 Emily Torromeo
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                          _________________________________________________________________________________________________

                                                                                             CERTIFICATE OF SERVICE
